Citation Nr: 1032251	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-13 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than December 20, 
1990 for the assignment of a 30 percent rating for chronic 
obstructive pulmonary disease associated with phlebitis of the 
left arm with residual pulmonary embolus, assigned pursuant to 
38 U.S.C.A. § 1151.

2.  Entitlement to an effective date earlier than October 7, 1996 
for the assignment of a 60 percent rating for chronic obstructive 
pulmonary disease associated with phlebitis of the left arm with 
residual pulmonary embolus, assigned pursuant to 38 U.S.C.A. 
§ 1151.

3.  Entitlement to an effective date earlier than August 7, 2000 
for the assignment of a 100 percent rating for chronic 
obstructive pulmonary disease associated with phlebitis of the 
left arm with residual pulmonary embolus, assigned pursuant to 
38 U.S.C.A. § 1151.

4.  Entitlement to an effective date earlier than May 19, 2008 
for the assignment of a 100 percent rating for ventral hernia 
with residual scar, assigned pursuant to 38 U.S.C.A. § 1151.

5.  Entitlement to an effective date earlier than May 19, 2008 
for the grant of entitlement to special monthly compensation 
based on housebound criteria. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to 
February 1946 and September 1949 to August 1950.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2005, the Appeals Management Center Resources Unit in Bay 
Pines, Florida granted disability benefits for chronic 
obstructive pulmonary disease associated with phlebitis of the 
left arm with residual pulmonary embolus. A 30 percent evaluation 
was assigned from May 5, 1992 and a 60 percent evaluation was 
assigned, effective October 7, 1996.  The Veteran appealed this 
action.  The claims file was transferred back to the RO in San 
Diego, California.  In a November 2007 statement of the case 
(mailed in April 2008), the RO clarified that the disability 
benefits were granted pursuant to 38 U.S.C.A. § 1151, and granted 
an earlier effective date of June 21, 1990 for a 10 percent 
rating, December 20, 1990 for a 30 percent rating, October 7, 
1996 for a 60 percent rating, and August 7, 2000 for a 100 
percent rating for chronic obstructive disease associated with 
phlebitis of the left arm with residual pulmonary embolus.  The 
Veteran has indicated that he is not satisfied with these 
ratings.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

Additional evidence was submitted since the last November 2007 
statement of the case addressing the claim on appeal.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the 
evidence was either not relevant or duplicative of information 
already of record.

The Veteran also filed a notice of disagreement with the original 
effective date assigned for the grant of disability benefits for 
chronic obstructive pulmonary disease associated with phlebitis 
of the left arm with residual pulmonary embolus, and the combined 
ratings.  He stated on the notice of disagreement that the 
effective date for the grant of disability benefits should be 
June 21, 1990.  However, since the RO granted an earlier 
effective date of June 21, 1990, which is the date the Veteran 
wanted, there remains no issue of fact or law to consider with 
respect to this matter.  Also, on the May 2008 statement, 
accepted in lieu of a VA-Form 9, the Veteran only took issue with 
the disability ratings assigned, and did not address his 
contentions concerning the combined ratings.  Thus, the combined 
ratings issue also is not on appeal.

In December 2009, the RO in San Diego granted a 100 percent 
disability rating for ventral hernia with residual scar under 
38 U.S.C.A. § 1151, effective May 19, 2008; and special monthly 
compensation based on housebound criteria, effective May 19, 
2008.  The Veteran filed a notice of disagreement with this 
decision in January 2010 seeking entitlement to earlier effective 
dates.

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been raised by the record and is remanded below.  

The Veteran asserts that a 2010 Freedom of Information Act (FOIA) 
request was not responded to by VA.  The record reflects that an 
April 2010 letter notes that a response was made to a January 
2010 FOIA request and included a rating decision, award letter, 
and copy of original request.  The letter was mailed to his last 
address of record.  The Court has held that there is a 
presumption of regularity that the Secretary properly discharged 
official duties by mailing a copy of a VA decision to the last 
known address of the Veteran and the Veteran's representative, if 
any, on the date that the decision is issued.  See Woods v. 
Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to official duties of the RO).  The Veteran may rebut 
that presumption by submitting "clear evidence to the effect 
that VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant."  See 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address and 
absent evidence that any notice sent to the veteran at his last 
known address has been returned as undeliverable, VA is entitled 
to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 
(1996). The notice letter sent to the Veteran was not returned as 
undeliverable and used the current address of record.  The 
Veteran has not rebutted the presumption of regularity.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to an effective date earlier than May 
19, 2008 for the assignment of a 100 percent disability rating 
for ventral hernia with residual scar under 38 U.S.C.A. § 1151, 
entitlement to an effective date earlier than May 19, 2008 for 
the assignment of special monthly compensation based on 
housebound criteria, and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective June 21, 1990, the medical evidence shows that the 
Veteran had difficulty breathing, dyspnea on exertion, pleuritic 
chest pain, and findings of questionable chronic obstructive 
pulmonary disease.  

2.  Effective December 20, 1990, a pulmonary function test shows 
that the Veteran had a moderately obstructed airway disease; he 
also had increasing shortness of breath, intermittent complaints 
of chest pain, and x-ray examination showing pleural thickening 
in the left base and over expanded lungs.  

3.  Effective October 7, 1996 to August 7, 2000, the medical 
evidence shows severe chronic obstructive pulmonary disease, flow 
rates consistent with mild obstructive lung disease, ongoing 
complaints of shortness of breath and findings of reduced 
exercise tolerance, and pulmonary function testings demonstrating 
postbronchodilator results of FEV-1, 49 percent predicted, the 
ratio of FEV-1/FVC, 41 percent predicted, and DLCO of 41 
predicted.  


CONCLUSIONS OF LAW

1.  Effective June 21, 1990, but no earlier, the criteria for an 
evaluation of 30 percent for chronic obstructive pulmonary 
disease associated with phlebitis of the left arm with residual 
pulmonary embolus are met under the provisions of  38 U.S.C.A. 
§ 1151.  38 U.S.C.A. §§ 1151, 1155, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.7, 4.97, 
Diagnostic Codes 6600-6603 (effective prior to October 7, 1996).

2.  The criteria for entitlement to an effective date earlier 
than October 7, 1996 for the assignment of a 60 percent rating 
for chronic obstructive pulmonary disease associated with 
phlebitis of the left arm with residual pulmonary embolus, 
assigned pursuant to 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. §§ 1151, 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.7, 4.97, Diagnostic Codes 
6600-6603 (effective prior to October 7, 1996).

3.  The criteria for entitlement to an effective date earlier 
than August 7, 2000 for the assignment of a 100 percent rating 
for chronic obstructive pulmonary disease associated with 
phlebitis of the left arm with residual pulmonary embolus, 
assigned pursuant to 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. §§ 1151, 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.7, 4.97, Diagnostic Codes 
6600-6603 (effective prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice by letter dated in June 
2004.  The letter noted, in error, that the surgery that the 
Veteran was claiming disability from was for the right ankle, but 
correctly noted that the claimed disability as a result of the VA 
treatment was chronic obstructive pulmonary disease, and also 
included the correct criteria for substantiating a claim under 
the provisions of 38 U.S.C.A. § 1151.      

After the RO granted entitlement to benefits for chronic 
obstructive pulmonary disease in a June 2005 rating decision, the 
Veteran filed a notice of disagreement with the effective date 
assigned.  In a March 2006 letter, the RO provided the Veteran 
with the criteria for assigning disability ratings and effective 
dates.  The RO readjudicated the claim in a November 2007 
statement of the case assigning an earlier effective date of June 
21, 1990, and clarifying that the benefits were granted pursuant 
to the provision of 38 U.S.C.A. § 1151.      

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  Moreover, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006); see also 
Goodwin v. Peake, 22 Vet. App. 128 (holding that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.").  As the Veteran was granted entitlement to 
disability benefits pursuant to 38 U.S.C.A. § 1151, which is 
analogous to a grant of service connection, and assigned an 
evaluation and effective date, the Secretary had no obligation to 
provide further notice under the statute.  Dingess v. Nicholson, 
19 Vet. App. at 490 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, and VA examination 
reports.  There is no indication in the record of any outstanding 
evidence.  

The Veteran was afforded VA examinations in June 2000 and January 
2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board finds that a further examination is not 
necessary.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

By way of history, the Veteran originally filed a claim pursuant 
to 38 U.S.C.A. § 1151 (then § 351) in March 1991.  He asserted 
that in June 1990, an intravenous feeding line was incorrectly 
placed in his arm while he was an inpatient at the VA Medical 
Center in West Los Angeles and that this led to an infection and 
blood clot in his lung.  He later indicated that he developed a 
lung disability as a result of the VA medical treatment.

The RO adjudicated the claim as entitlement to compensation under 
38 U.S.C.A. § 1151 for pulmonary embolus and phlebitis of the 
left arm, assigning a 10 percent rating, effective March 8, 1991, 
in November 1995.  The Veteran appealed this action reasserting 
that he was claiming entitlement to a lung disorder.  In January 
2000, the Board adjudicated the evaluation for phlebitis in the 
left arm and referred back to the RO the issue of entitlement to 
a lung condition under the provisions of 38 U.S.C.A. § 1151.

The RO subsequently denied the 38 U.S.C.A. § 1151 claim 
characterizing the claim as entitlement to benefits for chronic 
obstructive pulmonary disease.  The Veteran appealed this 
decision to the Board.  In October 2003, the Board remanded the 
claim for the provision of a notice letter under the Veterans 
Claims Assistance Act.

Finally, in June 2005, the RO granted disability benefits for 
chronic obstructive pulmonary disease, assigning a 30 percent 
evaluation, effective May 5, 1992 and a 60 percent evaluation, 
effective October 7, 1996.  The Veteran appealed this action, 
stating, among other things, that the effective date should be 
June 21, 1990 for the assignment of disability benefits and that 
the rating should be 100 percent.  In November 2007, the RO 
clarified that the grant was pursuant to the provisions of 
38 U.S.C.A. § 1151 and granted an earlier effective date of June 
21, 1990.  The issue was recharacterized as chronic obstructive 
pulmonary disease associated with phlebitis of the left arm with 
residual pulmonary embolus.  The RO determined that the Veteran 
had a pre-existing history of chronic obstructive pulmonary 
disease prior to the June 1990 surgery and thus adjudicated the 
issue as aggravation under  the provisions of 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.310.  However, the RO further determined that since 
the Veteran was in excellent health prior to the surgery, there 
was no deduction calculated for any pre-existing chronic 
obstructive pulmonary disease.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Current ratings are as follows: 10 percent 
effective June 21, 1990, 30 percent effective December 20, 1990, 
60 percent effective October 7, 1996, and 100 percent effective 
August 7, 2000.  

The Veteran contends that he did not have any lung disorder prior 
to the surgery in June 1990 and that he should have received a 
100 percent disability rating retroactive to June 21, 1990 
because he suffered a stroke at the VA hospital on June 21, 1990 
and was unable to work for a year.  He also wants interest paid.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization 
or medical or surgical treatment results in additional disability 
or death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, compensation is 
awarded in the same manner as if the additional disability or 
death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in their 
adjudication. Boeck v. Brown, 6 Vet. App. 14, 16- 17 (1993).  A 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current disability and medical evidence 
that the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Generally, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity compensation, 
or pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award or increase 
be retroactive for more than one year from the date of 
application therefor or the date of administrative determination 
of entitlement, whichever is earlier. 38 U.S.C.A. § 5110(g).

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt. 
38 U.S.C.A. § 5107 (West 2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

The VA Schedule for Rating Disabilities has been revised with 
respect to the regulations applicable to rating respiratory 
disorders.  These changes became effective October 7, 1996. 61 
Fed. Reg. No. 173, 46720-46731 (Sept. 5, 1996) (to be codified at 
38 C.F.R. §§ 4.96, 4.97).  Prior to the effective date of the new 
criteria, the Veteran's disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 
Fed. Reg. 33,422 (2000)).  From the effective date of the new 
criteria, the revised regulations are considered.  This is 
consistent with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the effective 
date of the change in law pursuant to which the award is made.  
See 38 U.S.C.A. § 5110(g).

Under the regulations in effect, prior to October 7, 1996, for 
the schedule of rating disabilities for the respiratory system, 
there was no specific diagnostic code for chronic obstructive 
pulmonary disease.  When a disability is encountered that is not 
listed in the diagnostic code, a disability rating may be 
assigned based upon a closely-related disease or injury for which 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27. 
Thus, the Veteran is rated by analogy under Diagnostic Code 6699-
6600, chronic bronchitis, and Diagnostic Code 6699-6603, 
pulmonary emphysema. 38 C.F.R. §§ 4.96, 4.97 (1995), amended by 
61 Fed. Reg. 46,720 (1996).  

According to Diagnostic Code 6699-6600, a noncompensable 
evaluation is warranted for mild, chronic bronchitis, evidenced 
by symptoms of slight cough, no dyspnea, and few rales.  A 10 
percent evaluation is warranted for moderate symptoms of 
bronchitis, demonstrated by considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.   A 30 
percent evaluation is warranted for moderately severe bronchitis 
manifested by persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation is warranted for severe 
chronic bronchitis manifested by a severe, productive cough; 
dyspnea on slight exertion; and pulmonary function tests 
indicative of severe ventilatory impairment. A 100 percent rating 
is warranted where the symptoms are pronounced, with a copiously 
productive cough and dyspnea at rest, pulmonary function tests 
showing a severe degree of chronic airway obstruction, and 
symptoms of associated severe emphysema or cyanosis and findings 
of right-sided heart involvement. 38 C.F.R. § 4.97, Code 6600, 
effective prior to October 7, 1996.

Under Diagnostic Code 6699-6603, a 10 percent evaluation is 
warranted for mild, pulmonary emphysema, evidenced by ventilatory 
impairment on pulmonary function tests and/or definite dyspnea on 
prolonged exertion.  A 30 percent evaluation is warranted for 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one block 
on a level surface and pulmonary function test results which are 
consistent with findings of moderate emphysema.  A 60 percent 
evaluation was warranted for exertional dyspnea sufficient to 
prevent climbing one flight of stairs or walking one block 
without stopping, with ventilatory impairment of a severe degree 
confirmed by pulmonary function tests with marked impairment of 
health.  A 100 percent evaluation was warranted for pronounced 
pulmonary emphysema, intractable and totally incapacitating, with 
dyspnea at rest, or marked dyspnea and cyanosis on mild exertion.  
The severity of symptoms was to be confirmed by chest x-rays and 
pulmonary function tests. 

Under the October 1996 regulatory changes, there is now a 
specific diagnostic code for chronic obstructive pulmonary 
disease, Diagnostic Code 6604.  Under the new regulations the 
schedular criteria for chronic bronchitis under Diagnostic Code 
6600 and pulmonary emphysema under Diagnostic Code 6603 are 
identical to the criteria for chronic obstructive pulmonary 
disease under Diagnostic Code 6604.  Diagnostic Code 6604 
provides the following rating formula, in pertinent part:

A 10 percent evaluation is assigned for FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) 66- to 80-percent.

A 30 percent evaluation is assigned for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).

A 100 percent evaluation is assigned for FEV-1 of less than 40 
percent of predicted value, or; the ratio of FEV-1/FVC less than 
40 percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; requires outpatient oxygen therapy.

VA again amended the ratings schedule concerning respiratory 
conditions effective October 6, 2006.  VA added provisions that 
clarify the use of pulmonary function tests in evaluating 
respiratory conditions under Diagnostic Codes 6600, 6603, 6604, 
6825-6833, and 6840- 6845.  Specifically, it was clarified that 
post-bronchodilator studies were to be used in applying the 
rating criteria for respiratory disorders.  A review of the 
regulatory changes reveals that such changes which are pertinent 
to this claim merely interpret already existing law. 

Entitlement to an effective date earlier than December 20, 1990 
for a 30 percent rating

The record shows that the Veteran underwent an operation for a 
small bowel obstruction on June 10, 1990.  June 18, 1990 nursing 
notes indicate that the Veteran had an intravenous line (IV) into 
his left arm that was infiltrated.  The arm was swelling so a 
warm pack was applied and the IV was restarted in the right hand.  
The lungs had a very small amount of fine crackles in the left 
lower base.  He continued to complain of pain in the left arm 
later that night and a warm compress was applied and the arm was 
elevated.  On June 20, 1990, he experienced severe spasm in the 
left anterior axilla with a pleuritc cough.  He was noted as 
having probable pulmonary embolism and was started on Heparin.  
On June 21, 1990 the Veteran was referred for a vascular consult.  
It was noted that on June 18, 1990, the left wrist and arm began 
to swell secondary to an IV infiltration and he developed 
phlebitis with pain and swelling.  A later clinical record notes 
that the Veteran suffered a pulmonary embolism on June 21, 1990 
and needed Coumadin treatment.  A June 22, 1990 treatment record 
notes complaints of difficulty breathing.  The assessment was 
blood clots in the lungs.  

A June 30, 1990 medical report noted the Veteran was enduring an 
uncomplicated postoperative recovery when he suddenly began 
suffering from upper chest discomfort, tachypnea, and shortness 
of breath with a temperature of 102 degrees.  The lungs at that 
time had bi-basilar crackles with symmetric breath sounds.  On 
June 21, 1990, the Veteran underwent impedences plethysmography, 
which showed no evidence of deep vein thrombosis in the leg.  The 
following day, a pulmonary angiogram was consistent with 
pulmonary embolism in the left lingua.  The Veteran was 
transferred to the Surgical Intensive Care Unit where he was 
placed on Heparin and then later Coumadin was added.  He also was 
on Amikacin and Ampicillin.

On October 23, 1990, a VA treatment record shows the Veteran was 
status post small bowel resection complicated by left pulmonary 
embolism.  He was currently on Coumadin and followed by the 
Coumadin clinic.  He complained of intermittent, sharp, left 
sided chest pain and substernal and right chest pain.  The pain 
was pleuritic.  He denied hemoptysis but complained of dyspnea on 
exertion.  The examiner related that there was no concern about 
the increasing dyspnea on exertion or pleuritic chest pain and 
that this was questionably still related to the pulmonary 
embolism.

An October 30, 1990 carotid duplex scan showed less than 20 
percent internal carotid artery stenosis bilaterally.  A November 
1990 treatment record notes that the Veteran complained of severe 
pain in the chest that was atypical and not characteristic of 
cardiac or pulmonary disease.  The assessment was atypical chest 
pain and the examiner questioned whether this was due to 
esophageal spasm or muscular disorder on the chest wall.  He was 
to follow up in two weeks.  A later November 1990 treatment 
record shows an assessment of shortness of breath of unclear 
etiology, probably chronic obstructive pulmonary disease with 
chronic pulmonary embolism.

The Veteran's chronic obstructive pulmonary disease associated 
with phlebitis of the left arm with residual pulmonary embolus is 
rated as 10 percent disabling effective June 21, 1990 to December 
20, 1990.  In order to get the next higher 30 percent rating, the 
medical evidence must show either symptoms consistent with 
moderately severe bronchitis manifested by persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction under Diagnostic Code 6600; 
or moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one block 
on a level surface and pulmonary function test results which are 
consistent with findings of moderate emphysema under Diagnostic 
Code 6603.  

The record shows that the Veteran suffered a pulmonary embolism 
and had difficulty breathing, pleuritic chest pain, and dyspnea 
on exertion.  He was treated with Coumadin and Heparin.  At first 
this was assessed as questionably due to pulmonary embolism, 
esophageal spasm, or muscular disorder on the chest wall; but by 
November 1990, his symptoms were assessed as probably chronic 
obstructive pulmonary disease with chronic pulmonary embolism.

The medical evidence more closely approximates the criteria for a 
30 percent evaluation under Diagnostic Code 6600, as the Veteran 
had difficulty breathing, dyspnea on exertion, pleuritic chest 
pain, and findings of questionable chronic obstructive pulmonary 
disease.  Although he did not have a persistent cough or 
expectoration, his symptoms are more consistent with moderately 
severe bronchitis.  The evidence does not warrant the next higher 
60 percent rating under Diagnostic Code 6600 (or 100 percent 
rating for that matter), as the Veteran did not have a severe or 
copiously productive cough, dyspnea on slight exertion or at 
rest, or any indication of severe ventilatory impairment. 

The evidence also does not warrant the next higher 60 or 100 
percent ratings under Diagnostic Code 6603, as there is no 
indication that there was severe dyspnea at rest or prevention 
from climbing a flight of stairs or walking one block without 
stopping, or that there was ventilatory impairment causing marked 
interference of health.

Effective June 21, 1990, a 30 percent evaluation is warranted for 
chronic obstructive pulmonary disease associated with phlebitis 
of the left arm with residual pulmonary embolus.

Entitlement to an effective date earlier than October 7, 1996 for 
the assignment of a 60 percent rating
 
On December 20, 1990, the Veteran presented for treatment 
complaining that his breathing was bad.  He had intermittent 
chest pain and increased dyspnea on exertion.  The assessment was 
questionable chronic obstructive pulmonary disease.  X-ray 
examination showed pleural thickening in the left base and over 
expanded lungs.  A separate December 20, 1990 record notes that 
the Veteran signed a statement that he was leaving the hospital 
against his doctor's wishes and that he understood that he might 
have a serious problem related to his shortness of breath and 
could die as a result of his leaving.

A January 1991 VA pulmonary function test shows an abnormal study 
consistent with moderately obstructed airway disease without 
significant bronchodilator response.  A later January 1991 
treatment record notes the Veteran had a history of chronic 
obstructive pulmonary disease.  He denied chest pain but still 
had increasing shortness of breath.  The assessment was chronic 
obstructive pulmonary disease.  A February 1991 treatment record 
also noted a history of chronic obstructive pulmonary disease.  
The assessment was status post pulmonary embolism, emphysema, and 
sinusitis; an echocardiogram was said to be negative.

While the January 1991 and February 1991 treatment records note a 
history of chronic obstructive pulmonary disease, this is likely 
meant to signify a history since 1990.  Chronic obstructive 
pulmonary disease is not shown prior to this and there is no 
indication that an analysis of aggravation is warranted for this 
condition.  A later VA examination in January 2005 further shows 
that there is a relationship between the pulmonary embolus that 
happened as a result of the small bowel surgery and the increased 
manifestations of his chronic obstructive pulmonary disease. 
 
The medical evidence does not warrant the next higher 60 percent 
rating under Diagnostic Code 6600 or 6603, prior to October 7, 
1996.  The pulmonary function test shows that the Veteran had a 
moderately obstructed airway disease.  He also had increasing 
shortness of breath, intermittent complaints of chest pain, and 
x-ray examination showing pleural thickening in the left base and 
over expanded lungs.  These findings do not more closely 
approximate the criteria for a severe lung disorder with severe 
dyspnea; nor are pulmonary function tests indicative of severe 
ventilatory impairment.

Entitlement to an effective date earlier than August 7, 2000 for 
the assignment of a 100 percent rating

 Effective October 7, 1996 to August 7, 2000, a 60 percent rating 
is assigned for the respiratory disorder.

A June 2000 VA examination report shows that the examiner 
reviewed the claims file and noted the Veteran's history of 
pulmonary embolism status post IV infiltration.  The Veteran had 
a smoking history for 51 years stopping in 1990.  He stated that 
he was able to walk up to one hour per day on a flat surface.  
Any sort of incline caused shortness of breath.  This difficulty 
walking on minor inclines started after the pulmonary embolism in 
1990.  He clearly attributed the onset of his shortness of breath 
to the occurrence of pulmonary embolism in June 1990.  The major 
problem that he had experienced since the diagnosis of pulmonary 
embolism had been shortness of breath and limitations of his 
exercise tolerance since being hospitalized in 1990.  There was 
no evidence of sputum production, pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, or respiratory failure.  

On physical examination, there were decreased breath sounds 
bilaterally with an occasional respiratory crackle at the base.  
A June 2000 chest x-ray examination report shows severe chronic 
obstructive pulmonary disease with possible bullous formation in 
the left lung.  There was no evidence of acute infiltrate or 
failure identified and no evidence of pulmonary embolus.  
Pulmonary function tests showed that pre and postbronchodilator 
spirometry reports were done in June 2000.  The results showed a 
prebronchodilator forced vital capacity of 4.18 liters, 93 
percent predicted, FEV-1 of 1.58 liters or 47 percent of 
predicted, and ratio of FEV-1/FVC of 38 percent.  
Postbronchodilator results showed a FVC of 4.13 liters or 92 
percent of predicted, FEV-1 of 1.69 liters or 49 percent, and 
ratio of FEV-1/FVC of 41 percent.  These values were consistent 
with severe obstructive pulmonary disease with no significant 
improvement following inhalation of bronchodilator.  The examiner 
noted that the Veteran had variable efforts on the June 2000 
study.  The diagnosis was status post pulmonary embolism in 1990 
treated subsequently with Heparin and Coumadin, currently not 
taking any medication.  The examiner determined that it was very 
possible that the pulmonary embolism had contributed to the 
Veteran's symptomatology, although it was likely that the chronic 
obstructive pulmonary disease was the major contributor to his 
symptoms.  The examiner also diagnosed the Veteran with severe 
chronic obstructive pulmonary disease secondary to smoking 
history; and reduced exercise tolerance secondary to chronic 
obstructive pulmonary disease and possibly contributed to by the 
pulmonary embolism in 1990.

A July 2000 addendum to this report notes that a DLCO was done 
and showed 10.5 or 41 percent predicted.  This was a severe 
reduction in DLCO indicating loss of alveolar-capillary surface 
area.

A July 2000 urgent care note shows that a spirometry report 
indicated that the vital capacity was normal, ruling out 
restrictive lung disease.  Flow rates were mildly decreased 
consistent with obstructive lung disease.  The DLCO (corrected 
for hemoglobin) was severely reduced, indicating loss of 
alveolar-capillary membrane surface area.  The assessment was 
chronic obstructive pulmonary disease.  An addendum to this 
report notes that pulmonary function tests showed that the 
Veteran does have an obstructive pattern.

The medical evidence effective October 7, 1996 to August 7, 2000 
shows that a 100 percent evaluation is not warranted for the 
chronic obstructive pulmonary disease associated with phlebitis 
of the left arm with residual pulmonary embolus.  The June 2000 
VA examination report notes that the Veteran has severe chronic 
obstructive pulmonary disease, although this was found to be 
secondary to his smoking history.  Given that disability benefits 
have already been granted for the chronic obstructive pulmonary 
disease and this issue is not before the Board, the June 2000 
examiner's etiology assessment does not affect the outcome of 
this adjudication.  The July 2000 urgent care note also shows 
flow rates consistent with obstructive lung disease, although the 
flow rates were reported as mild.  The Veteran also had ongoing 
complaints of shortness of breath and findings of reduced 
exercise tolerance.  There is no evidence of a copiously 
productive cough, dyspnea at rest, symptoms of associated severe 
emphysema or cyanosis, or findings of right-sided heart 
involvement.  While the chronic obstructive pulmonary disease was 
noted to be severe, the flow rates demonstrating obstructive lung 
disease were mild.  See 38 C.F.R. § 4.97, Code 6600, effective 
prior to October 7, 1996.

Similarly, a 100 percent rating is not warranted under Diagnostic 
Code 6603.  Although walking on any sort of incline caused 
shortness of breath, there were no symptoms consistent with 
pronounced pulmonary emphysema, intractable and totally 
incapacitating.  See 38 C.F.R. § 4.97, Code 6603, effective prior 
to October 7, 1996.

The Veteran also does not meet the criteria for a 100 percent 
rating under the new regulations for rating respiratory 
disabilities, effective October 7, 1996.  The June 2000 VA 
examination report shows that postbronchodilator, the FEV-1 was 
49 percent predicted and the ratio of FEV-1/FVC was 41 percent 
predicted.  The DLCO was 41 predicted.  There also was no 
evidence of cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or respiratory failure; nor was there any 
indication that the Veteran required outpatient oxygen therapy.  
These findings more closely approximate the criteria for a 60 
percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6604: FEV-
1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted.

The preponderance of the evidence is against a finding that the 
Veteran met the criteria for a 100 percent rating at any time 
prior to August 7, 2000 under either the old or new rating 
criteria; there is no doubt to be resolved; and an earlier 
effective date is not warranted.

Other issues raised by the Veteran relative to his claims for 
earlier effective dates

In July 2005 and September 2005 statements, the Veteran has 
asserted that his pulmonary function tests support the criteria 
for a 100 percent evaluation in that the FEV-1/FVC was less than 
40 percent predicted, specifically 38 percent.  The Board points 
out that VA regulations provide that when evaluating based on 
pulmonary function tests, the post-bronchodilator results are 
used in applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.  38 C.F.R. 
§ 4.96(d)(4).  The postbroncodilator results show that he does 
not meet the criteria for a 100 percent rating under Diagnostic 
Code 6604.

The Veteran asserted that he should be entitled to a 100 percent 
rating for his chronic obstructive pulmonary disease, effective 
in June 1990, because he had a stroke at that time and could not 
work for a certain period.  The medical records, however, show no 
evidence of the Veteran suffering any stroke at the time of his 
small bowel obstruction surgery.  With respect to his contention 
that he could not work, this is addressed in the extra-schedular 
analysis below and in the remand section below.

There is no indication that the Veteran had any pre-existing lung 
condition prior to his June 1990 surgery with resultant pulmonary 
embolism and probable chronic obstructive pulmonary disease.  
Thus, an analysis based on aggravation is not warranted.

Last, the Veteran argues that he should receive interest payments 
for his grant of benefits back to June 21, 1990.  There is a 
long-standing history of case law showing that "interest cannot 
be recovered unless the award of interest was affirmatively and 
separately contemplated by Congress."  Library of Congress v. 
Shaw, 478 U.S. 310, 315 (1986).  Furthermore, "in the absence of 
specific provision by contract or statute, or 'express consent...by 
Congress,' interest does not run on a claim against the United 
States."  United States v. Louisiana, 445 U.S. 253, 264-65 
(1980)(quoting United States v. N.Y. Rayon Importing Co., 329 
U.S. 654, 659, 657 (1947).  The same findings have been shown in 
the realm of Veterans Law.  See, e.g., Sandstrom v. Principi, 16 
Vet. App. 481 (2002); aff'd, 358 F.3d 1376 (Fed. Cir. 
2004)(rejecting the argument that a retroactive award of special 
monthly compensation benefits calculated based on annual rates as 
adjusted by cost-of-living allowances was erroneous).  Thus, the 
Veteran is not entitled to any additional payment from VA for 
interest accrued.

The Veteran's chronic obstructive pulmonary disease has 
increasingly worsened over the course of the appeal and the 
Veteran has been assigned the appropriate increased disability 
ratings to reflect this.  Any additional application of staged 
ratings (i.e., different percentage ratings for different periods 
of time) is not warranted.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the chronic obstructive pulmonary 
disease is adequately considered by the diagnostic codes applied.  
The medical evidence generally shows flow rates consistent with 
obstructive lung disease, and ongoing complaints of shortness of 
breath and findings of reduced exercise tolerance.  Diagnostic 
Codes 6600, 6603, and 6604 specifically address this type of 
impairment.  A rating in excess of that assigned is provided for 
certain manifestations of the chronic obstructive pulmonary 
disease but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  While the Veteran 
has sought ongoing treatment for his chronic obstructive 
pulmonary disease, he has not required frequent periods of 
hospitalization due to the disability, and marked interference 
with employment has not been shown.  The Veteran reported that 
right after his small bowel surgery, he was not able to work for 
a time as a writer.  However, he has presented no evidence other 
than his statements to demonstrate this.  The other evidence of 
record does not address the Veteran's employment history or 
indicate any prolonged periods of missing work due to the chronic 
obstructive pulmonary disease.  The Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.

The Veteran has argued that he is entitled to an earlier 
effective date for his 100 percent rating for his chronic 
obstructive pulmonary disease granted pursuant to the provisions 
of 38 U.S.C.A. § 1151.  Specifically, he complains of increasing 
shortness of breath and reduced exercise tolerance.  He is 
competent to report that which he can experience or observe and 
he is deemed credible, in this regard.  While he is competent to 
relate his symptoms associated with the chronic obstructive 
pulmonary disease, however, as a layperson lacking in medical 
training and expertise, he cannot provide a competent medical 
opinion regarding the severity of his chronic obstructive 
pulmonary disease including administering pulmonary function 
tests and other diagnostic tests, and to that extent, his views 
are outweighed by the detailed opinions provided by the medical 
professionals who discussed the Veteran's chronic obstructive 
pulmonary disease and provided the relevant clinical testing to 
rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

Summary

Effective June 21, 1990, a 30 percent evaluation is warranted for 
chronic obstructive pulmonary disease associated with phlebitis 
of the left arm with residual pulmonary embolus.  Effective 
October 7, 1996, a 60 percent evaluation is warranted.  Effective 
August 7, 2000, a 100 percent evaluation is warranted.  It was 
not factually ascertainable prior to these dates that higher 
ratings were warranted.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  To the extent than any earlier effective dates 
are not assigned, the preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and earlier 
effective dates are not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to an earlier effective date of June 21, 1990, but no 
earlier, for the assignment of a 30 percent rating for chronic 
obstructive pulmonary disease associated with phlebitis of the 
left arm with residual pulmonary embolus, assigned pursuant to 
38 U.S.C.A. § 1151, is granted, subject to the rules and payment 
of monetary benefits.

Entitlement to an effective date earlier than October 7, 1996 for 
the assignment of a 60 percent rating for chronic obstructive 
pulmonary disease associated with phlebitis of the left arm with 
residual pulmonary embolus, assigned pursuant to 38 U.S.C.A. 
§ 1151, is denied.

Entitlement to an effective date earlier than August 7, 2000 for 
the assignment of a 100 percent rating for chronic obstructive 
pulmonary disease associated with phlebitis of the left arm with 
residual pulmonary embolus, assigned pursuant to 38 U.S.C.A. 
§ 1151, is denied.



REMAND

The RO granted compensation benefits for ventral hernia with 
residual scar under the provisions of 38 U.S.C.A. § 1151 in a 
December 2009 rating decision.  A 100 percent rating was 
assigned, effective May 19, 2008.  In the same rating decision, 
the RO also granted entitlement to special monthly compensation 
based on housebound criteria, effective May 19, 2008.  
 
The Veteran filed a notice of disagreement with the effective 
date assigned in a January 2010 written statement.  Therefore, he 
should be provided with a statement of the case addressing these 
issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 
447 (2009) also has been raised by the record.  Effective October 
7, 1996, the Veteran met the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a).  He also has stated that he could not work 
for a period of time because of his chronic obstructive pulmonary 
disease.  Therefore, this matter is referred to the RO to 
determine whether a TDIU is warranted during this time frame.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue a statement of the case to the 
Veteran addressing the effective date 
assigned for the grant of compensation 
benefits for ventral hernia pursuant to the 
provisions of 38 U.S.C.A. § 1151, and special 
monthly compensation based on housebound 
criteria.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The Veteran must be 
advised of the time limit in which he may 
file a substantive appeal. See 38 C.F.R. § 
20.302(b).  Thereafter, if an appeal has been 
perfected, these issues should be returned to 
the Board.

2.  Send the Veteran a notice letter 
addressing the criteria for substantiating a 
TDIU claim.

3.  Adjudicate the issue of whether the 
Veteran is entitled to a TDIU, effective 
October 7, 1996, as he met the schedular 
criteria at that time and also contends that 
he was not able to work due to the chronic 
obstructive pulmonary disease.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


